DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 06/07/2022 has been entered. Claims 1-22 and 34 remain pending in the application and claims 23-33 are cancelled. Applicant’s amendments/arguments to the claims have overcome each rejection/objection previously set forth in the Non-Final Office Action mailed 04/13/2022.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 06/07/2022, with respect to the 112(b) rejection/claim objections have been fully considered and are persuasive.  The rejection/objection of claims 1-22 and 34 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See “Allowable Subject Matter” from the Non-Final Office Action of 04/13/2022 for reasons for allowance. In addition, Applicant states in their “Remarks” (end of page 2- page 3) that the first driver may be the outer driver and the second driver may be the inner driver. The combination of these two drivers along with the anchor protrusion, helical anchor, first driver protrusion, second driver driving section, driving section slot, and actuator are novel in the art for the same reasons mentioned in the Non-Final Office Action of 04/13/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        06/13/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771